DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al.1 and further in view of Ishida.2
With regard to claim 1, Brooks et al. teach a method for assessing driver fatigue, to be implemented by a processor, the processor being electrically connected to an image capturing device, the image capturing device continuously capturing a plurality of images of a driver (see fig. 1), the method comprising: (A) based on the images of the driver captured by the image capturing device, obtaining an entry of physiological information that indicates a physiological state of the driver (see ¶ 16: extracting phychophysiological features such as pulse rate, heart rate, etc. from captured images of the driver); (B) based on one of the images of the driver, obtaining an entry of facial expression information see ¶ 16: facial expressions such as head nodding, yawning etc.); (C) based on one of the images of the driver, obtaining an entry of behavioral information that indicates driver behavior of the driver (see ¶ 16: facial expressions such as yawning indicating behaviour; other behaviour monitoring such as driver begins to drop his or her shoulders, change posture, yawn, close his or her eyes); and (D) based on the entry of physiological information, the entry of facial expression information and the entry of behavioral information, obtaining a fatigue score that indicates a level of fatigue of the driver. (see ¶ 16: fatigue or alertness score determined from the various indicators including facial expressions, behavior and physiological features). 
Brooks et al. does not explitly teach wherein the facial expression information is indicative of an emotional state of the driver, however Ishida teaches the missing features. See ¶¶ 141, 143-144, 158: wakefullnes degree calculated based on driver emotions. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of determining wakefullness or fatigue degree based on certain emotions expressed by the driver as taught by Ishida in to the configuration of Brooks et al. in order to enhance the drowsiness estimation by taking into account the specific emotions, yielding predictable results. 
With regard to claim 2, Brooks et al. teach wherein the entry of physiological information is in time domain (see ¶ 16: heart rate, pulse rate, respiration rate necessarily in time domain). 



Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al.3 in view of Ishida.4 and further in view of D3.5
With regard to claim 3, Brooks et al. and Ishida fail to explicitly teach wherein step (A) includes sub-steps of: (A-1) for each of the images, based on the image, obtaining a facial sub-image that corresponds to afacial region of the driver in the image; (A-2) based on the facial sub-images for the images, obtaining a time-domain waveform that is associated with heartbeat of the driver; and (A-3) based on the time-domain waveform, obtaining a heart rate that is a number of heartbeats of the driver per unit of time and that is included in the entry of physiological information, and a standard deviation of normal-to-normal intervals (SDNN) that is associated with the heartbeat of the driver and that is included in the entry of physiological information. However, D3 teach the missing features. 
D3 teach (A-1) for each of the images, based on the image, obtaining a facial sub-image that corresponds to a facial region of the driver in the image (see p. 5 last ¶, p. 6 ¶ 8: face images obtained from which face zone is identified); (A-2) based on the facial sub-images for the images, obtaining a time-domain waveform that is associated with heartbeat of the driver; and (A-3) based on the time-domain waveform, obtaining a heart rate that is a number of heartbeats of the driver per unit of time and that is included in the entry of physiological information, and a standard deviation of normal-to-normal intervals (SDNN) that is associated with the heartbeat of the driver and that is included in the entry of physiological information. see p. 4 ¶¶ 1-3, figs. 5-6: time domain waveforms extracted from the facial images from which heart rate is determined, as well as heart rate variability, which is the squre root of the standard deviation, based on R-R intervals. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to 
With regard to claim 6, Brooks et al. and Ishida fail to explicitly teach wherein the entry of physiological information is in frequency domain, however D3 teach the missing feature. See p. ¶ 2: frequency domain analysis for determining physiological parameters such as heart rate, and heart rate variability. The motivation for incorporating D3 would have been the same as stated above. 
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al.6 in view of Ishida.7 and further in view of D3.8 and further in view of D4.9 
With regard to claim 4, Brooks et al., Ishida and D3 fail to explicitly teach wherein step (A-2) includes sub-steps of: (A-2-1) based on the facial sub-images for the images, obtaining a photoplethysmography (PPG) signal; and (A-2-2) based on the PPG signal, obtaining the time-domain waveform. However, D4 teach the missing features. See ¶¶ 4, 49-50: PPG signal determined from facial images, from whch which heart rate is determined based on the waveform of PPG signal. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of determining determining PPG signal from facial images as taught by D4 into the configuration of Brooks et al., Ishida and D3, yielding predictable results. The motivation for deriving the PPG signal is that it contains infromation about the heart rate. 

s 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2018/0186379.
        2 US Publication No. 2008/0238694.
        3 US Publication No. 2018/0186379.
        4 US Publication No. 2008/0238694.
        5 Machine Translation of CN103824420B.
        6 US Publication No. 2018/0186379.
        7 US Publication No. 2008/0238694.
        8 Machine Translation of CN103824420B.
        9 US Publication No. 2018/0360387.